11 N.J. Super. 433 (1951)
78 A.2d 429
CASIMIR KUROWSKI AND LUCILLE KUROWSKI, HIS WIFE, PLAINTIFFS-APPELLANTS,
v.
BOARD OF ADJUSTMENT OF THE CITY OF BAYONNE, A CORPORATE BODY, AND MORRIS PADWE, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued January 2, 1951.
Decided January 17, 1951.
*444 Before Judges FREUND, PROCTOR and ROGERS.
Mr. Stephen P. Piga argued the cause for the plaintiffs-appellants.
Mr. William Rubin argued the cause for the defendant-respondent Board of Adjustment of the City of Bayonne.
Mr. A. Alfred Fink, attorney for defendant-respondent Morris Padwe.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Brennan in the court below.